Citation Nr: 0319330	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-08 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On March 26, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran was 
treated for PTSD by practitioners at the 
Charleston Vet Center (5603A Rivers Avenue, N. 
Charleston, SC  29406).  Make arrangements to 
obtain complete psychiatric treatment records.

2.  After all available records and/or 
responses from the contacted entity are 
associated with the claims file (or the 
veteran fails to respond to the request for 
authorization), arrange for the veteran to 
undergo examination by a psychiatrist at the 
appropriate VA medical facility.  The purpose 
of the examination is to obtain clinical 
findings and a medical opinion pertaining to 
the severity of the veteran's service-
connected PTSD.  The entire claims file must 
be made available to the physician designated 
to examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions. 

All tests and studies deemed necessary by the 
examiner (to include psychological testing) 
should be accomplished, and all pertinent 
symptomatology and findings should be reported 
in detail.  Regarding the latter, the examiner 
should render specific findings with respect 
to the existence and extent (or frequency, as 
appropriate) of memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse control 
and/or thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; and 
delusions or hallucinations.  The examiner 
should provide a multi-axial diagnosis, to 
include assignment of a Global Assessment of 
Functioning (GAF) scale score, and an 
explanation of what the score means.  If more 
than one psychiatric disability is diagnosed, 
the examiner should indicate the portion or 
percentage of the GAF indicating impairment 
due to service-connected PTSD.  If the 
examiner is unable to distinguish the symptoms 
and effects of the veteran's service-connected 
PTSD from any other diagnosed disorder, he/she 
should clearly so state.  

In addition, the examiner should render an 
opinion as to whether, notwithstanding any 
impairment due to nonservice-connected 
disabilities such as major depressive disorder 
or other nonservice- connected psychiatric 
disorders, cirrhosis, encephalopathy, and 
arthritis, the veteran is unable to obtain or 
retain substantially gainful employment due 
solely to his service-connected PTSD. 

All examination findings, along with the 
complete rationale for the opinion expressed, 
should be set forth in a printed (typewritten) 
report.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVE L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





